Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 5 May 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        My Dear Marquis

                            Head Quarters New Windsor May 5th 1781
                        
                        I have received, with exceeding great satisfaction & pleasure your favor of the 18th of April, and am
                            extremely rejoiced to learn, that the spirit of discontent had so entirely subsided & that the practice of
                            desertion would probably be totally stopped, among the Troops under your Command.
                        The measures you had taken to obtain on your own Credit a supply of cloathing & necessaries for the
                            Detachment, must entitle you to all their gratitude & affection, and will, at the same time that it endears your
                            Name (if possible still more) to this Country; be an everlasting monument of your ardent zeal & attachment to its
                            cause & the establishment of its Independence—For my own part, my Dear Marquis, altho I stood in need of no new
                            proofs of your exertions & sacrifices in the Cause of America; I will confess to you, I shall not be able to
                            express the pleasing sensations I have experienced at your unparallel’d & repeated instances of generosity
                            & zeal for the Service, on every occasion. Suffer me only to pursue you, with my sincerest wishes, that your
                            successes & glory may always be equal to your merits.
                        I was troubled to be informed of the loss of your Baggage, but am happy to find that your private &
                            interesting Papers were not with it: Should the Map of the Harbour of New York with remarks made on it by the Pilots, not
                            have been lost, I could wish you would be so obliging as to forward it or a copy to me by some safe conveyance as it may
                            be eventually advantageous to have it here.
                        Colonel Tupper (who goes to releive Col. Vose) will have the honor to deliver this Letter to you. With every
                            sentiment of affection & esteem, I am My Dear Marquis.

                    